Citation Nr: 1712583	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-32 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John R. Foote, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction) (AOJ)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his September 2010 VA Form 9, the Veteran requested to testify before a Veterans Law Judge at the RO (i.e. a Travel Board hearing).  In an August 2016 letter, the Veteran's representative noted that the Veteran's hearing request is still pending.  To date, no Board hearing has been held or scheduled.  Moreover, the Veteran has not withdrawn his hearing request.  As such, a remand is required in order to schedule the Veteran for a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his September 2010 request.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

